THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

GLORiA A. HRESTAK-GUMBY,
P|aintiff, :
v. : 3:16-CV-1113
' ' (JUDGE MAR|AN|)
NANCY A. BERRYH|LL,
Acting Commissioner of Socia|
Security,

Defendant.
ORDER

AND NOW, TH|S {ZL&\ DAY 0F MAY, 2019, upon review of Magistrate Judge
Arbuck|e’s Report and Recommendation (“R&R”) (Doc. 17) for clear error or manifest
injustice, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 17) is ADOPTED for the reasons discussed therein.
2. The Commissioner of Socia| Security’s decision is VACATED.
3. The case is REMANDED for further proceedings consistent with this Order.

4. The C|erk of Court is directed to CLOSE this case.

adsz

%bert . 'lani
United States District Judge

 

 

 

